In re Baton Rouge General Medical Center; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, No. 629-768; to the Court of Appeal, First Circuit, No. 2014 CW 1099.
Granted. The district court’s ruling denying relator’s motion to stay proceedings and compel arbitration is reversed. See Aguillard v. Auction Management Corp., 04-2804 (La.6/29/05), 908 So.2d 1; see also Coleman v. Jim Walter Homes, Inc., 08-1221 (La.3/17/09), 6 So.3d 179.